Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend the title of the application into : “A Tail Portion for Fin-Stabilized Projectile”

Reasons for Allowancee
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a tail portion for a fin-stabilized projectile, comprising at least two deployable fins, which are inclined, wherein the fins are arranged in at least two sections, which are arranged adjacent to one another in the axial direction, the fins being made of an elastic material, wherein each fin, prior to deployment, bears against a convex bearing surface, which extends within a cylindrical, circumscribing surface which is defined by the radius of the projectile, and wherein each bearing surface coincides with a part 
The closest prior arts of record are Marks (US 4,203,569) and Scheper et al. (US 6,978,967). Neither Marks and nor Scheper individually or in combination discloses or render obvious a tail portion for a fin-stabilized projectile comprising at least two deployable fins wherein each fin, prior to deployment, bears against a convex bearing surface, which extends within a cylindrical, circumscribing surface which is defined by the radius of the projectile, and wherein each bearing surface coincides with a part of the envelope surface of a notional cone, the apex of which is displaced from the centre axis of the projectile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642